

Renminbi Loan Contract


(Loanee) Party A: Changxing Chisen Electric Co., Ltd.
Address: Jingyi Road, Changxing Economic Development Zone
Legal Representative: Xu Kecheng
Zip Code: 313100


Loaner (Party B): China Construction Bank Corporation Changxing Branch
Address: Huaicheng Road, Changxing
Zip Code: 313100


WHEREAS, 


Party A applies to Party B for a loan and Party B agrees such loan to Party A,
and in accordance with the relevant laws and regulations and after friendly
consultation, both parties hereby agree to enter into this Contract to evidence
the aforesaid.


NOW IT IS agreed as follows:


Article 1 Loan Amount


The loan amount under this Contract shall be twenty-three million Yuan Renminbi.


Article 2 Loan Purpose


Party A shall use the loan to purchase raw materials, and may not change such
loan purpose without the written consent of the loaner.


Article 3 Loan Period


The loan period under this Contract shall be one year commencing from April 11,
2008 and ending on April 10, 2009.


Article 4 Loan Rate, Penalty Rate, Interest Charge and Interest Settlement


(1)
The loan rate under this Contract shall be annual interest rate of 7.8435% that
keeps constant within the loan period.

(2)
Provided that Party A fails to use the loan according to the purpose of this
Contract, the penalty rate shall be 100% raised loan rate.

(3)
The penalty rate on overdue repayment shall be 50% raised loan rate.

(4)
The interest date herein shall refer to the date of first offering of loan to
the account designated by Party A.


 
 
 

--------------------------------------------------------------------------------

 
 
(5)
The loan interest shall start since the date on which the loan is transferred to
the account designated by Party A. The loan shall be calculated interest per
day, daily interest = annual interest date/360. Provided that Party A fails to
pay the interest according to the expiry date of interest, double interest will
be collected since the pursuing date thereof.

(6)
The interest under this Contract shall be settled by month, the expiry date for
interest shall be the 20th day of each month.



Article 5 Offer and Use of Loan


(1)
Premises

On the premises that the following conditions are satisfied one after another,
Party B shall be amenable to offer the loan thereto except its waiver in whole
or in part,



 
1)
Party A has completed all approvals, registrations, deliveries, insurance and
other legal procedures in connection with the loan under this Contract;

 
2)
The guarantee, if any under this Contract, has taken effect and continue to be
effective;

 
3)
Party A has opened the account to draw and repay money pursuant hereto;

 
4)
Party A has no any one of breach of this Contract or any situation possibly to
damage Party B’s creditor’s right as have been specified herein.



(2) Use of fund
The loan under this Contract shall be offered in full and at one time.


Article 6 Repayment


(1) Principal of repayment
Party B shall be entitled to use Party A’s repayment to repay the expenses that
should be paid by Party A but has been paid by Party B in advance and the
balance shall be recovered in accordance with the principle firstly interest,
then principal, settlement of interest with pricipal.
(2) Interest
Party A shall pay Party B the expired interest at the expiry date for interest.
The first date to pay interest shall be the first expiry date for interest after
the offer of loan.
(3) Principal recovery plan
The principal shall be paid off in full at the expiry date.
(4) Recovery method
By automatic transfer to Party B’s account, also, Party B shall be entitled to
transfer the fund from Party A’s account.
(5) Advance repayment
In the event of advance repayment, Party A shall submit a written application to
Party B 30 working days in advance and may repay, in whole or in part, the
principal after Party B’s approval thereof.


 
 

--------------------------------------------------------------------------------

 
 
Article 7 Party A’s Right and Obligation


(1) Rights
Party A shall be entitled

 
1)
to require Party A to offer the loan pursuant to this Contract;

 
2)
to use the loan pursuant to this Contract;

 
3)
to apply to Party B for an extension of loan subject to the condition set forth
thereby;

 
4)
to require Party B to keep Party A’s financial information and business secrete
in confidence, unless there is otherwise requirement in law;

 
5)
to refuse Party B and its employee’s act of asking for bribes.



(2) Obligations
Party A shall

 
1)
to draw the loan and repay the principal and interest thereof pursuant to this
Contract and undertake the fees incurred thereby;

 
2)
to produce financial and accounting data and situation relating to production
and operation;

 
3)
to use the loan according to the purpose specified herein, not to misappropriate
the loan to illegal trading;

 
4)
not to use the assets formed by the loan under this Contract as guarantee for
the third person without the consent of Party B before full repayment of the
principal and interest of the loan.



Article 8 Party B’s Right and Obligation


(1) Party B shall be entitled to require Party A to repay the principal,
interest and fees on time, exercise other rights as have been specified herein
and require Party A to perform the obligations thereof under this Contract;
(2) Party B shall offer the loan pursuant to this Contract, exclusive of the
delay as a result of Party A’s mistake or other reasons unattributable to Party
B;
(3) Party B shall keep Party A’s financial information and business secrete in
confidence, unless there is otherwise requirement in law;
(4) Party B may not acquire or require bribes from Party A or the employees
thereof;
(5) Party B may not engage any act untruthful or harmful to Party A’s lawful
interest.


Article 9 Liability for Breach of Contract


(1)
Party B’s breach of contract

 
1)
Provided that Party B fails to offer the loan without good cause, Party A may
require Party B to offer the loan pursuant to this Contract;


 
 
 

--------------------------------------------------------------------------------

 
 

 
2)
Provided that Party B, in violation of the law or regulation, charges on Party A
the interests and fees that shall not be collected, Party A shall be entitled to
require the return thereof by Party B.



(2) Party A’s breach of contract

 
1)
Party A violates any provision set forth herein or any legal liability;

 
2)
Party A, expressly or by act, make clear not to perform any one of the
obligations set forth herein.



Article 10 Miscellaneous


(1) Dispute Resolution
1) Any dispute arising from or in connection with the performance of this
Contract shall preferable be settled through friendly consultation. If no
settlement can be reached through such consultation, any party may refer such
dispute to the court of the place in which Party B is located.


(2) Effectiveness
This Contract shall come into effect since being signed and sealed by both
parties.


(3) Counterpart
This Contract shall be executed in three copies, each of which shall be equally
authentic.


Article 11 Statement


(1) Party A is clearly aware of Party B’s business scope and authorization
limit.
(2) Party A has read all provision of this Contract. Upon Party A’s request,
Party B has made construction of relevant provision set forth herein and Party A
has known well and fully understands the meanings of the provisions and relevant
legal consequence.
(3) Party A’s signing on and performance of the obligations set forth in this
Contract comply with the law, administrative rule, regulation and Party A’s
articles of association or international file and have been approved by internal
authority department and/or national competent department.


Party A: Changxing Chisen Electric Co., Ltd. (seal)
Legal representative: /s/ Xu Kecheng (signature)
Date: April 11, 2008


 
 

--------------------------------------------------------------------------------

 


Party B: China Construction Bank Corporation Changxing Branch (seal)
Authorized representative: /s/ Wang Wei (signature)
Date: April 11, 2008


 
 

--------------------------------------------------------------------------------

 
 